IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,754


EX PARTE MORRIS WILLIAM MOOD, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-21389-A IN THE 35th DISTRICT COURT

FROM BROWN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of tampering with
a witness and sentenced to two years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his sentence in this case is illegal.  Specifically, the Applicant alleges
that he was only charged with a state jail felony, but he was sentenced pursuant to a punishment
range for a third degree felony. 
	The Applicant is entitled to relief.  Ex parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006).
The record reflects that Applicant was improperly sentenced, pursuant to a plea agreement, to two
years' imprisonment in the Texas Department Criminal-Correctional Institutions Division, when he
only faced the punishment range for a state jail felony offense.  
	Relief is granted.  The judgment in Cause No. CR-21389-A in the 35th Judicial District Court
of Brown County is set aside, and Applicant is remanded to the custody of the sheriff of Brown
County to answer the charges as set out in the indictment.  The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: March 28, 2012
Do Not Publish